DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/07/2021 has been entered.  Claims 1-4, 14-15 are currently examined.  Claims 14-15 are newly added.  Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II, III and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/22/2021.  

Claim Interpretation


The limitation in claim 1 discloses a “semi-ordered” calcium silicate hydrate having an “apparent crystallite size” of 15 nm or less, wherein “semi-ordered” is defined as a diffraction pattern in which the reflections are broader or less well-defined and/or partly absent compared to the diffraction pattern of the crystalline form, but displays few broad phase-specific X-ray diffraction maxima which indicate a certain degree of order compared to the amorphous form which displays no distinguishable X-ray diffraction maxima (see Application’s Specifications at page 4, lines 11 – 29, Fig. 1, and claim 14).  In addition, the main diffraction peak of the semi-ordered calcium silicate hydrate has, a width at half height which is at least 1.25 times the half width of a corresponding main diffraction peak of the crystalline form of crystalline silicate hydrate with a crystallite size of 50 nm or larger (see Application’s Specifications at page 4, lines 11 – 29, Fig. 1, and claim 15).  
To clarify the record, the Examiner interprets “semi-ordered” as an X-ray diffraction (XRD) pattern that displays a broader or less well-defined peaks compared to a crystalline 
In addition, apparent crystallite size is determined by the method of Scherrer using X-ray diffraction (see Application’s Specifications at page 4 line 38 to page 5 line 3).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (Synthesis and Characterization of Different Crystalline Calcium Silicate Hydrate: Application for the Removal of Aflatoxin B1 from Aqueous Solution, Hindawi) (“Zeng” hereinafter) in view of Nicoleau et al. (U.S. Pub. No. 2011/0269875 A1) (“Nicoleau” hereinafter).

Regarding claim 1, Zeng teaches a mineral constituent comprising a semi-ordered calcium silicate hydrate (see Zeng at page 2, right column, 2nd paragraph, 1st-3rd sentences and Figure 2, also shown below, teaching the XRD patterns of ACSH and CCSH… the ACSH consists of disordered calcium silicate hydrate (C-S-H) gels… indicating a low-crystallinity), wherein the ACSH is taken to meet the claimed mineral constituent comprising a semi-ordered calcium silicate hydrate.

    PNG
    media_image1.png
    600
    555
    media_image1.png
    Greyscale

As shown in Zeng at Figure 2 above (Examiner annotated at 2[Symbol font/0x71] around 30o), the XRD pattern of ACSH above illustrates a pattern that is neither crystalline or amorphous.  As a reference, CCSH shows the crystalline XRD pattern.  In addition, the base (with half a width height) of the peak at 2[Symbol font/0x71] around 30o is broader (or at least 1.25 times broader) than the CCSH pattern, thus a person of ordinary skill in the art would appreciate that the XRD pattern of ACSH as being neither crystalline or amorphous, thereby meeting the claimed “semi-ordered”.

In the interest of clarity of the record, it is noted that Applicant’s Specification describes
the measurement of semi-ordered diffraction pattern/structure as being achieved through an X-ray Diffractometer (XRD) (see Application’s Specifications at page 4, lines 11 – 29 and Fig. 1).
However, the claims are not limited to such analytical techniques and the specification does not
establish a special definition that would require the claims to be limited to X-ray Diffraction
measurements. Additionally, even if X-ray Diffraction was required by the claims, it would

prosecution.

Zeng does not explicitly teach that i) semi-ordered calcium silicate hydrate having an apparent crystallite size of 15 nm or less, ii) less than 35% by weight of crystalline phases other than the semi-ordered calcium silicate hydrate, iii) a polymeric water-soluble dispersant, and iv) a composition further comprising a polymeric water-soluble dispersant.

Regarding i), Zeng however teaches ACSH whose XRD pattern is semi-ordered (see Zeng at page 3 Figure 2, and the rejection outlined above) and Zeng further teaches that the ACSH has low-crystallinity (see Zeng at page 2, right column, 2nd paragraph, 3rd sentence).
Based on the teachings above, the composition of the ACSH of Zeng and the semi-ordered calcium silicate hydrate of claim 1 would appear to be substantially similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II.
Thus, the product, semi-ordered calcium silicate hydrate having an apparent crystallite size of 15 nm or less, is expected to follow from the substantially similar XRD pattern and composition of the claimed and prior art products and processes.
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02



Regarding iii) and iv), Zeng further teaches that the synthesis of calcium silicate hydrate (CSH) under the hydrothermal condition has been extensively studied to manufacture some functional materials (see Zeng at page 1, left column, 1st paragraph, 1st sentence).
Like Zeng, Nicoleau teaches calcium silicate hydrate (see Nicoleau at [0012] teaching the accelerator contains an inorganic and an organic component, the inorganic component may be regarded as modified, finely dispersed calcium silicate hydrate).
Nicoleau further teaches that it is known that admixtures in the form of dispersants are often added to aqueous slurries of pulverulent inorganic or organic substances… for improving workability… such admixtures are capable of breaking up solid agglomerates, dispersing the particles formed and in this way improving fluidity (see Nicoleau at [0002], and the proportion of cavities which are formed in the concrete body by the excess water which subsequently evaporates leads to significantly poorer mechanical strengths and durabilities (see Nicoleau at [0003]).  Further, in order to reduce this excess proportion of water at a predetermined processing consistency and/or to improve the workability at a predetermined water/binder ratio, admixtures which are generally referred to as water-reducer compositions or plasticizers are used (see Nicoleau at [0004]).  Furthermore, admixtures for building material mixtures comprising hydraulic binders typically also contain hardening accelerators which shorten the setting time of the hydraulic binder… calcium silicate hydrate in particular present in dispersed (finely or particularly finely dispersed) form, can be used as a hardening accelerator (see 
In summary, Nicoleau possess a composition comprising a mineral constituent (calcium silicate hydrate, see Nicoleau at [0005] and a polymeric water-soluble dispersant (see Nicoleau at [0011]), wherein the polymeric water-soluble dispersant is taken to meet the claimed polymeric water-soluble dispersant.  Furthermore,  Nicoleau teaches that the composition is to provide a composition which acts in particular as a hardening accelerator and moreover performs as a plasticizer (see Nicoleau at [0006]).
As such, one of ordinary skill in the art would appreciate that Nicoleau teaches that calcium silicate hydrate can be used as a hardening accelerator, and water-soluble comb polymer suitable as a plasticizer for hydraulic binders, and  seek those advantages by adding the water-soluble comb polymer as taught by Nicoleau to the ACSH in Zeng so as to provide an admixture which acts in particular as a hardening accelerator and moreover performs as a plasticizer to improve the workability of a hydraulic binder.  This is consistent with Zeng, because Zeng teaches that the synthesis of calcium silicate hydrate (CSH) under the hydrothermal condition has been extensively studied to manufacture some functional materials (see Zeng at page 1, left column, 1st paragraph, 1st sentence), wherein one of ordinary skill in the art would appreciate an admixture comprising calcium silicate hydrate and polymeric water-soluble dispersant for a hydraulic binder as a functional material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the water-soluble comb polymer as taught by Nicoleau to the ACSH in Zeng so as to provide an admixture which acts in particular as a hardening accelerator and moreover performs as a plasticizer to improve the workability of a hydraulic binder.










Regarding claim 2, Zeng as modified by Nicoleau teaches limitations as applied to claim 1 above, and Zeng further teaches a molar ratio of calcium to silicon in the mineral constituent is in a range of from 0.5 to 2.5 (see Zeng at page 2, Table 1, 1st-2nd column, 1st-2nd row teaching that the Ca/Si ratio is 1).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 3, Zeng as modified by Nicoleau teaches limitations as applied to claim 1 above, but Baltakys does not explicitly teach 2% by weight or less alkali metals, based on the mineral constituent.
However, Zeng teaches that CSH was synthesized in an autoclave… the calcium oxide (99.99% CaO), and silicon oxide (99.99% SiO2) were mixed according to certain proportion by molar (Ca/Si) (see Zeng at page 2, left column, 3rd paragraph, 1st-2nd sentences), noting that there is no mention of alkali metals, which is taken to have 0% alkali metals which lies within the claimed range of “2% by weight or less”.  Notably, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 4, Zeng as modified by Nicoleau teaches limitations as applied to claim 1 above, Zeng further teaches a specific BET surface area of the mineral constituent is in a range of from 30 to 150 m2/g (see Zeng at page 3, Table 2, 1st-2nd column, 1st-2nd row teaching 89.636 m2/g.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding the phrase “determined in accordance with DIN ISO 9277:2003-05” is a process of measuring the specific BET surface area, therefore it is not seen to differ structurally 

Regarding claim 14, Zeng as modified by Nicoleau teaches limitations as applied to claim 1 above, Zeng further teaches wherein the semi-ordered calcium silicate hydrate has a higher degree of order than amorphous calcium silicate hydrate and a lower degree of order than macroscopic crystalline calcium silicate hydrate (please also see claim 1 rejection above as it applies here as well).  In summary, the XRD pattern of ACSH above illustrates a pattern that is neither crystalline or amorphous (see Zeng at Figure 2 above (Examiner annotated at 2[Symbol font/0x71] around 30o)), thus a person of ordinary skill in the art would appreciate that the XRD pattern of ACSH as being neither crystalline or amorphous, thereby meeting the claimed “semi-ordered”.

In the interest of clarity of the record, it is noted that Applicant’s Specification describes the measurement of semi-ordered diffraction pattern/structure as being achieved through an X-ray Diffractometer (XRD) (see Application’s Specifications at page 4, lines 11 – 29 and Fig. 1). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to X-ray Diffraction measurements. Additionally, even if X-ray Diffraction was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses X-ray Diffraction is provided in the interest of compact prosecution.

Regarding claim 15, Zeng as modified by Nicoleau teaches limitations as applied to claim 1 above, Zeng further teaches wherein the semi-ordered calcium silicate hydrate has a [Symbol font/0x71] around 30o)). In addition, the base (with half a width height) of the peak at 2[Symbol font/0x71] around 30o is broader (or at least 1.25 times broader) than the CCSH pattern, thus a person of ordinary skill in the art would appreciate that the XRD pattern of ACSH as being neither crystalline or amorphous, thereby meeting the claimed “semi-ordered”.

Zeng does not explicitly teach a crystallite size of 50 nm or larger corresponding to main diffraction peak of the crystalline form of calcium silicate hydrate.
Zeng however teaches ACSH whose XRD pattern is semi-ordered (see Zeng at page 3 Figure 2, and the rejection outlined above) and Zeng further teaches that the ACSH has low-crystallinity (see Zeng at page 2, right column, 2nd paragraph, 3rd sentence).
Based on the teachings above, the composition of the ACSH of Zeng and the semi-ordered calcium silicate hydrate of claim 1 would appear to be substantially similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II.
Thus, the product, the crystalline form of calcium silicate hydrate with crystallite size of 50 nm or less, is expected to follow from the substantially similar XRD pattern and composition of the claimed and prior art products and processes.
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02

In the interest of clarity of the record, it is noted that Applicant’s Specification describes the measurement of semi-ordered diffraction pattern/structure as being achieved through an X-ray Diffractometer (XRD) (see Application’s Specifications at page 4, lines 11 – 29 and Fig. 1). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to X-ray Diffraction measurements. Additionally, even if X-ray Diffraction was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses X-ray Diffraction is provided in the interest of compact prosecution.





Claims 1 – 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baltakys et al. (Influence of CaO reactivity on the formation of low-base calcium silicate hydrates, Materials Science-Poland) (“Baltakys” hereinafter) in view of Nicoleau et al. (U.S. Pub. No. 2011/0269875 A1) (“Nicoleau” hereinafter).

Regarding claim 1, Baltakys teaches a mineral constituent comprising a semi-ordered calcium silicate hydrate (see Baltakys at page 298, 3rd paragraph, 2nd sentence, and page 299, Fig. 2, curve 1, also shown below teaching after 8 h of hydrothermal synthesis, a semicrystalline calcium silicate hydrate C–S–H (I) and traces of 1.13 nm tobermorite were formed), wherein the semicrystalline calcium silicate hydrate is taken to meet the claimed mineral constituent comprising a semi-ordered calcium silicate hydrate.

    PNG
    media_image2.png
    853
    1327
    media_image2.png
    Greyscale


As shown in Baltakys at Fig 2 above (Examiner annotated), the XRD pattern the semicrystalline calcium silicate hydrate C–S–H (I), XRD pattern 1 illustrates a pattern that is neither crystalline or amorphous.  As a reference, XRD patterns 2 and 3 are crystalline XRD patterns. In addition, the base (with half a width height) of the peak at 2[Symbol font/0x71] around 30o is broader (or at least 1.25 times broader) than the XRD pattern 2, thus a person of ordinary skill in the art would appreciate that the XRD pattern of the semicrystalline calcium silicate hydrate C–S–H (I) as being neither crystalline or amorphous, thereby meeting the claimed “semi-ordered”.

In the interest of clarity of the record, it is noted that Applicant’s Specification describes
the measurement of semi-ordered diffraction pattern/structure as being achieved through an X-ray Diffractometer (XRD) (see Application’s Specifications at page 4, lines 11 – 29 and Fig. 1).
However, the claims are not limited to such analytical techniques and the specification does not
establish a special definition that would require the claims to be limited to X-ray Diffraction
measurements. Additionally, even if X-ray Diffraction was required by the claims, it would

prosecution.

Baltakys does not explicitly teach that i) semi-ordered calcium silicate hydrate having an apparent crystallite size of 15 nm or less, ii) less than 35% by weight of crystalline phases other than the semi-ordered calcium silicate hydrate, iii) a polymeric water-soluble dispersant, and iv) a composition further comprising a polymeric water-soluble dispersant.

Regarding i), Baltakys however teaches semicrystalline calcium silicate hydrate C–S–H (I) whose XRD pattern is semi-ordered (see Baltakys at Fig. 2, and the rejection outlined above) and Baltakys further teaches that the calcium silicate hydrate C–S–H (I) is semicrystalline (see Baltakys at page 298, 3rd paragraph, 2nd sentence).
Based on the teachings above, the composition of the semicrystalline calcium silicate hydrate C–S–H (I) of Baltakys and the semi-ordered calcium silicate hydrate of claim 1 would appear to be substantially similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II.
Thus, the product, semi-ordered calcium silicate hydrate having an apparent crystallite size of 15 nm or less, is expected to follow from the substantially similar XRD pattern and composition of the claimed and prior art products and processes.
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02

Regarding ii) Baltakys teaches less intense peaks related to tobermorite (T) in the XRD pattern (see Baltakys at page 299, Fig. 2).  One of ordinary skill in the art before the effective filing date of the claimed invention, would appreciate that there is less than 35% by weight of crystalline phases other than the semi-ordered calcium silicate hydrate because the peak intensities related to tobermorite (T) are less intense compared to the C-S-H (C) more intense peaks.

Regarding iii) and iv), Baltakys further teaches that the most common calcium silicate hydrates found in nature, produced in laboratories and formed in silicate products during hydrothermal treatment or in autoclaved or hot-pressed materials are C-S-H (I), 1.13 nm tobermorite, xonotlite, gyrolite (see Baltakys at page 295, 1st paragraph, 1st sentence). And, the formation of these calcium silicate hydrates depends on the duration and temperature of hydrothermal synthesis, stoichiometric composition of the initial mixture (CaO/SiO2 (C/S) molar ratios), granulometric composition (grading) and strain of the raw materials, the additives used, mixing intensity and other factors (see Baltakys at page 295, 1st paragraph, 2nd sentence).  Furthermore, low-base (C/S = 0.6–1.5) and high-base (C/S = 1.5–2.0) calcium silicate hydrates belong to the set of key binding compounds (see Baltakys at page 295, 2nd paragraph, 1st sentence), they can be used as fillers for the production of rubber, plastics, paper, paint; for cleaning water contaminated with heavy and radioactive metal ions, for non-asbestos heat insulations, for adsorbents of organic and inorganic effluents, cation exchangers (see Baltakys at page 295-296, 2nd paragraph, bridging sentence).  Therefore, calcium silicate hydrates formed under hydrothermal conditions are the subject of numerous scientific studies (see Baltakys at page 296, 1st paragraph, 1st sentence).

	Nicoleau further teaches that it is known that admixtures in the form of dispersants are often added to aqueous slurries of pulverulent inorganic or organic substances… for improving workability… such admixtures are capable of breaking up solid agglomerates, dispersing the particles formed and in this way improving fluidity (see Nicoleau at [0002], and the proportion of cavities which are formed in the concrete body by the excess water which subsequently evaporates leads to significantly poorer mechanical strengths and durabilities (see Nicoleau at [0003]).  Further, in order to reduce this excess proportion of water at a predetermined processing consistency and/or to improve the workability at a predetermined water/binder ratio, admixtures which are generally referred to as water-reducer compositions or plasticizers are used (see Nicoleau at [0004]).  Furthermore, admixtures for building material mixtures comprising hydraulic binders typically also contain hardening accelerators which shorten the setting time of the hydraulic binder… calcium silicate hydrate in particular present in dispersed (finely or particularly finely dispersed) form, can be used as a hardening accelerator (see Nicoleau at [0005]).  Moreover, Nicoleau teaches that the water-soluble comb polymer suitable as a plasticizer for hydraulic binders (see Nicoleau at [0011]), and comb polymers are to be understood as polymers (see Nicoleau at [0009]), wherein the water-soluble comb polymer is taken to meet the claimed polymeric water-soluble dispersant.  
In summary, Nicoleau possess a composition comprising a mineral constituent (calcium silicate hydrate, see Nicoleau at [0005] and a polymeric water-soluble dispersant (see Nicoleau at [0011]), wherein the polymeric water-soluble dispersant is taken to meet the claimed polymeric water-soluble dispersant.  Furthermore,  Nicoleau teaches that the composition is to provide a composition which acts in particular as a hardening accelerator and moreover performs as a plasticizer (see Nicoleau at [0006]).
st paragraph, 1st sentence), C-S-H (I) is one of the most common calcium silicate hydrates found in nature, produced in laboratories and formed in silicate products during hydrothermal treatment or in autoclaved or hot-pressed materials, and low-base (C/S = 0.6–1.5) and high-base (C/S = 1.5–2.0) calcium silicate hydrates belong to the set of key binding compounds (see Baltakys at page 295, 2nd paragraph, 1st sentence).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the water-soluble comb polymer as taught by Nicoleau to the semicrystalline calcium silicate hydrate as taught by Baltakys so as to provide an admixture which acts in particular as a hardening accelerator and moreover performs as a plasticizer to improve the workability of a hydraulic binder.
Regarding claim 2, Baltakys as modified by Nicoleau teaches the limitations as applied to claim 1 above, and Baltakys further teaches that molar ratio of calcium to silicon in the mineral constituent is in a range of from 0.5 to 2.5 (see Baltakys at page 299, Fig. 2 teaching the C/S (calcium to silicon) molar ratio is equal to 0.83).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 3, Baltakys as modified by Nicoleau teaches the limitations as applied to claim 1 above, but Baltakys does not explicitly teach 2% by weight or less of alkali metals, based on the mineral constituent.
However, Baltakys teaches the following reagents were used as starting materials: fine-grained SiO2·nH2O and CaO (free CaO = 96%) (see Baltakys at page 297, 1st paragraph), noting that there is no mention of alkali metals, which is taken to have 0% alkali metals which lies within the claimed range of “2% by weight or less”.  Notably, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 4, Baltakys as modified by Nicoleau teaches the limitations as applied to claim 1 above, but Baltakys does not explicitly teach a specific BET surface area of the mineral constituent is in a range of from 30 to 150 m2/g.
However, based on the substantially similar reactants and reaction conditions (please see claim 1 rejection above), the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, semi-ordered calcium silicate hydrate having a specific BET surface area in a range of from 30 to 150 m2/g is expected to follow from the substantially similar reactants and reactions conditions of the claimed and prior art products and processes.
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.

Regarding the phrase “determined in accordance with DIN ISO 9277:2003-05” is a process of measuring the specific BET surface area, therefore it is not seen to differ structurally from the applied prior art of Nicoleau as modified by Baltakys. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” (see MPEP § 2113.01).
	
Regarding claim 14, Baltakys as modified by Nicoleau teaches the limitations as applied to claim 1 above, and Baltakys further teaches that the semi-ordered calcium silicate hydrate has a higher degree of order than amorphous calcium silicate hydrate and a lower degree of order than macroscopic crystalline calcium silicate hydrate (please also see claim 1 rejection above as it applies here as well).  In summary, the XRD pattern of the semicrystalline calcium silicate hydrate (see Baltakys at page 299, Fig. 2, curve 1) illustrates a pattern that is neither crystalline or amorphous thus a person of ordinary skill in the art would appreciate that the XRD pattern of ACSH as being neither crystalline or amorphous, thereby meeting the claimed “semi-ordered”.

In the interest of clarity of the record, it is noted that Applicant’s Specification describes the measurement of semi-ordered diffraction pattern/structure as being achieved through an X-ray Diffractometer (XRD) (see Application’s Specifications at page 4, lines 11 – 29 and Fig. 1). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to X-ray Diffraction measurements. Additionally, even if X-ray Diffraction was required by the claims, it would 

Regarding claim 15, Baltakys as modified by Nicoleau teaches the limitations as applied to claim 1 above, and Baltakys further teaches that the semi-ordered calcium silicate hydrate has a main diffraction peak with a half width at least 1.25 times the half width of a corresponding main diffraction peak of the crystalline form of calcium silicate hydrate (please also see claim 1 rejection above as it applies here as well).  In summary, the XRD pattern of the semicrystalline calcium silicate hydrate (see Baltakys at page 299, Fig. 2, curve 1) illustrates a pattern that is neither crystalline or amorphous.  In addition, the base (with half a width height) of the peak at 2[Symbol font/0x71] around 30o is broader (or at least 1.25 times broader) than the XRD pattern 2, thus a person of ordinary skill in the art would appreciate that the XRD pattern of the semicrystalline calcium silicate hydrate C–S–H (I) as being neither crystalline or amorphous, thereby meeting the claimed “semi-ordered”.
Baltakys does not explicitly teach a crystallite size of 50 nm or larger corresponding to main diffraction peak of the crystalline form of calcium silicate hydrate.
However, based on the substantially similar reactants and reaction conditions (please see claim 1 rejection above), the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, the crystalline form of calcium silicate hydrate having a crystallite size of 50 nm or larger corresponding to the main diffraction peak of the crystalline form of calcium 
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02.

In the interest of clarity of the record, it is noted that Applicant’s Specification describes the measurement of semi-ordered diffraction pattern/structure as being achieved through an X-ray Diffractometer (XRD) (see Application’s Specifications at page 4, lines 11 – 29 and Fig. 1). However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to X-ray Diffraction measurements. Additionally, even if X-ray Diffraction was required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses X-ray Diffraction is provided in the interest of compact prosecution.

Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered.  The teaching of Zeng et al. (2014), in which hydrothermal C-S-H is produced at Ca/Si of 1.0, wherein the autoclave conditions can be selected to that amorphous CSH (ACSH) or crystalline CSH (CCSH) are produced (table 1 and figure 1) (see Applicant’s Arguments at page 5, 1st paragraph), convinced the Examiner that the Ca/Si ratio does not dictate the phase of the CSH, and so the accompanying arguments are considered moot.

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wczelik et al. (Effect of some inorganic admixtures on the formation and properties of calcium silicate hydrates produced in hydrothermal conditions, Cement and Concrete Research) teaches XRD patterns of the samples prepared at 200o C/24 h, CaO/SiO2 = 0.83 with Al(OH)3, 7 at Fig. 2, and the microstructure of C-S-H and tobermorite is affected by the admixtures used, particularly by those containing Cr and Al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731